 Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 1 of 15 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA

                                         :
STEPHANIE FOLSOM, on behalf of           : Civil Action No.:
herself and others similarly situated,   :
                                         :
                   Plaintiff,            : COMPLAINT--CLASS ACTION
                                         :
      v.                                 :
                                         : DEMAND FOR A JURY TRIAL
RESURGENT CAPITAL SERVICES               :
L.P.,                                    :
                                         :
                   Defendant.            :
                                         :

                                Nature of the Action

      1.     Stephanie Folsom (“Plaintiff”) brings this class action under the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit

of Florida consumers whose private, consumer debt-related information Resurgent

Capital Services L.P. (“Defendant”) disclosed to an unauthorized third party, in

connection with the collection of the consumers’ debts.

      2.     By way of background, Congress enacted the FDCPA in 1977 to

“eliminate abusive debt collection practices by debt collectors, to insure that those

debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant

evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors,” which Congress found to have contributed “to the number
    Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 2 of 15 PageID 2




of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions

of individual privacy.” Id., § 1692(a).

        3.    As the Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—once explained, “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.”1

        4.    Pertinent   here,   section       1692c(b)   of   the   FDCPA,     titled

“Communication with third parties,” provides that—

        Except as provided in section 1692b of this title, without the prior
        consent of the consumer given directly to the debt collector, or the
        express permission of a court of competent jurisdiction, or as
        reasonably necessary to effectuate a postjudgment judicial remedy, a
        debt collector may not communicate, in connection with the collection
        of any debt, with any person other than the consumer, his attorney, a
        consumer reporting agency if otherwise permitted by law, the creditor,
        the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).

        5.    The provision that section 1692c(b) cross-references—section

1692b—governs the manner in which a debt collector may communicate “with any




1
       See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited April 30, 2021).

                                            2
    Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 3 of 15 PageID 3




person other than the consumer for the purpose of acquiring location information.”

15 U.S.C. § 1692b.

        6.      The FDCPA thus broadly prohibits a debt collector from

communicating with anyone other than the consumer “in connection with the

collection of any debt,” subject to several carefully crafted exceptions—some

enumerated in section 1692c(b), and others in section 1692b—none of which

applies here.

        7.      Despite this prohibition—one designed to protect consumers’

privacy—debt collectors, including Defendant, often send information regarding

consumers’ alleged debts to third-party mail vendors.

        8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.”2

        9.      Third-party mail vendors use information provided by debt

collectors—such as the consumer’s name and address, the name of the creditor to

whom the debt allegedly is owed, the name of the original creditor, and the amount

of the alleged debt—to fashion, print, and mail debt collection letters to consumers.

        10.     This unnecessary and illegal practice exposes private information

regarding alleged debts to third parties not exempted by the FDCPA.


2
       See            https://www.federalregister.gov/documents/2019/05/21/2019-
09665/debt-collection-practices-regulation-f#citation-749-p23396 at n. 749 (last
visited April 30, 2021).

                                          3
 Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 4 of 15 PageID 4




      11.    Upon information and belief, Defendant routinely communicates with

and provides, in connection with the collection of a debt, protected information

regarding consumer debts to third-party mail vendors that are not authorized to

receive such information, in violation of the FDCPA.

      12.    Plaintiff seeks relief on behalf of all similarly situated Florida

consumers who received debt collection letters from Defendant, but which were

prepared, printed, or mailed by a third-party mail vendor.

                                       Parties

      13.    Plaintiff is a natural person who at all relevant times resided in Marion

County, Florida.

      14.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or

due, or asserted to be owed or due, a creditor other than Defendant.

      15.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted

to be owed or due, arises from a transaction in which the money, property,

insurance, or services that are the subject of the transaction were incurred primarily

for personal, family, or household purposes—namely, a personal credit card (the

“Debt”).

      16.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      17.    Defendant is a corporation with its principal offices in Greenville,

South Carolina.


                                          4
    Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 5 of 15 PageID 5




        18.   Defendant touts itself as an “expert” in the field of debt collection,

“helping thousands of consumers each month resolve their obligations” by

“mak[ing] a potentially uncomfortable, discouraging process like debt collection as

easy and encouraging as possible.”3

        19.   On its website, Defendant identifies itself as a debt collector and

boasts of membership in The Association of Credit and Collection Professionals

(also known as ACA International).4

        20.   Defendant is an entity that at all relevant times was engaged, by use of

the mails and telephone, in the business of attempting to collect a “debt” from

Plaintiff, as defined by 15 U.S.C. § 1692a(5).

        21.   Upon information and belief, at the time Defendant attempted to

collect the Debt from Plaintiff, the Debt was in default, or Defendant treated the

Debt as if it were in default from the time that Defendant acquired it for collection.

        22.   Defendant uses instrumentalities of interstate commerce or the mails

in a business the principal purpose of which is the collection of any debts, or to

regularly collect or attempt to collect, directly or indirectly, debts owed or due, or

asserted to be owed or due, another.



3
        https://www.resurgent.com (last visited April 30, 2021).
4
        Id.


                                          5
 Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 6 of 15 PageID 6




        23.   Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

        24.   Defendant identified itself as a debt collector to Plaintiff in its

correspondence to her.

                              Jurisdiction and Venue

        25.   This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

        26.   Venue is proper before this Court under 28 U.S.C. § 1391(b) as a

substantial part of the events giving rise to the claims occurred in this district and

because Defendant caused debt collection letters to be mailed to Plaintiff in this

district.

                                Factual Allegations

        27.   On or about September 10, 2020, Defendant caused two written

communications to be sent to Plaintiff in connection with the collection of the

Debt.

        28.   Redacted copies of these September 10, 2020 communications to

Plaintiff are attached as composite Exhibit A.

        29.   The September 10 letters each disclosed the balance of the Debt. Ex.

A.




                                          6
 Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 7 of 15 PageID 7




      30.    The September 10 letters each identified the creditor to whom

Defendant alleged the Debt was owed, as well as the original creditor for the Debt.

Id.

      31.    The September 10 letters each contained Plaintiff’s name and home

address and identified additional information regarding the Debt, including the last

four digits of the account number. Id.

      32.    The September 10 letters each identified Defendant as a debt

collector: “This is an attempt to collect a debt and any information obtained will be

used for that purpose. This communication is from a debt collector.” Id.

      33.    Defendant did not print either of the September 10 letters.

      34.    Rather, Defendant, in connection with the collection of the Debt,

provided information regarding Plaintiff and the Debt—including Plaintiff’s name

and address, the amount of the Debt, the names of the current and original

creditors, and other private details regarding the Debt—to a third-party mail

vendor.

      35.    The third-party mail vendor then printed the September 10

communications that were sent to Plaintiff.

      36.    The third-party mail vendor mailed the September 10 communications

that were sent to Plaintiff.




                                         7
    Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 8 of 15 PageID 8




        37.   A return address at the top left corner of each letter does not match

Defendant’s address in Greenville, South Carolina.

        38.   That return address on each September 10 communication includes a

P.O. Box in Livonia, Michigan that is associated with RevSpring, Inc., a third-

party mail vendor.

        39.   Defendant does not have an office in Livonia, Michigan.

        40.   RevSpring, on the other hand, maintains its corporate headquarters in

Livonia, Michigan and offers comprehensive print and mail services.5

        41.   RevSpring     touts   that   “North   America’s     leading   healthcare

organizations, revenue cycle management, and accounts receivables management

companies trust us to maximize their financial results through dynamic and

personalized print, online, phone, email, and text communications and self-service

payment options.”6

        42.   RevSpring also advertises partnerships with “industry-leading

associations,” including ACA International.7

        43.   Notably, RevSpring markets itself as having “[s]tate-of-the-art address

processing and return mail services . . . .”8

5
        https://revspringinc.com/about/ (last visited April 30, 2021).
6
        Id.
7
        Id.


                                           8
    Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 9 of 15 PageID 9




        44.   “RevSpring processes more than one billion communications

annually.”9

        45.   Defendant provided information regarding Plaintiff and the Debt,

including Plaintiff’s name, address, the amount of the Debt, and the creditor for the

Debt, to RevSpring.

        46.   Plaintiff did not consent to Defendant communicating with RevSpring

in connection with the collection of the Debt.

        47.   Plaintiff did not consent to Defendant communicating with any third-

party vendor in connection with the collection of the Debt.

                              Class Action Allegations

        48.   Plaintiff brings this action as a class action pursuant to Federal Rules

of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of:

        All persons (a) with a Florida address (b) to which Resurgent Capital
        Services L.P. sent, or caused to be sent, a written debt collection
        communication, (c) in connection with the collection of a consumer
        debt, (d) in the one year preceding the date of this complaint through
        the date of class certification, (e) that was prepared or mailed by a
        third-party vendor.

        49.   Excluded from the class is Defendant, its officers and directors,

members of their immediate families and their legal representatives, heirs,


8
       https://revspringinc.com/healthcare/products/print-mail/production/       (last
visited April 30, 2021).
9
        Id.

                                          9
Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 10 of 15 PageID 10




successors, or assigns, and any entity in which Defendant has or had controlling

interests.

       50.   The class satisfies Rule 23(a)(1) because, upon information and belief,

it is so numerous that joinder of all members is impracticable.

       51.   The exact number of class members is unknown to Plaintiff at this

time and can only be determined through appropriate discovery.

       52.   The class is ascertainable because it is defined by reference to

objective criteria.

       53.   In addition, upon information and belief, the names and addresses of

all members of the proposed class can be identified through business records

maintained by Defendant.

       54.   The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims

are typical of the claims of the members of the class.

       55.   To be sure, Plaintiff’s claims and those of the members of the class

originate from the same practice utilized by Defendant—communicating in

connection with the collection of consumer debts, including the sending of

personal, private information regarding those debts, with a third-party mail

vendor—and Plaintiff thus possesses the same interests and has suffered the same

injuries as each member of the class.




                                         10
Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 11 of 15 PageID 11




      56.      Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately

protect the interests of the members of the class and has retained counsel

experienced and competent in class action litigation.

      57.      Plaintiff has no interests that are contrary to or in conflict with the

members of the class that she seeks to represent.

      58.      A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy since, upon information and belief,

joinder of all members is impracticable.

      59.      Furthermore, as the damages suffered by individual members of the

class may be relatively small, the expense and burden of individual litigation could

make it impracticable for the members of the class to individually redress the

wrongs done to them.

      60.      There will be no unusual difficulty in the management of this action

as a class action.

      61.      Issues of law and fact common to the members of the class

predominate over any questions that may affect only individual members, in that

Defendant has acted on grounds generally applicable to the class.

      62.      Among the issues of law and fact common to the class:

            a. Defendant’s violations of the FDCPA as alleged herein;

            b. whether Defendant is a debt collector as defined by the FDCPA;


                                           11
Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 12 of 15 PageID 12




            c. whether Defendant’s communications with third-party mail vendors

               regarding consumers’ alleged debts violate the FDCPA;

            d. the availability of declaratory relief;

            e. the availability of actual damages and statutory penalties; and

            f. the availability of attorneys’ fees and costs.

      63.      Absent a class action, Defendant’s violations of the law will be

allowed to proceed without a full, fair, judicially supervised remedy.

            Count I: Violation of the Fair Debt Collection Practices Act,
                                15 U.S.C. § 1692c(b)
      64.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 63 above.

      65.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a

debt collector may not communicate, in connection with the collection of any debt,

with any person other than the consumer, his attorney, a consumer reporting

agency if otherwise permitted by law, the creditor, the attorney of the creditor, or

the attorney of the debt collector.”

      66.      By communicating with a third-party mail vendor in connection with

the collection of the Debt, including by disclosing, among other things, the

existence of the Debt, the amount allegedly owed, and the alleged original and

current creditors, Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v.




                                            12
Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 13 of 15 PageID 13




Preferred Collection & Mgmt. Servs., Inc., --- F.3d ----, 2021 WL 1556069 (11th

Cir. Apr. 21, 2021).

      67.       The harm suffered by Plaintiff is particularized in that the illegal

communication from Defendant to an authorized third party related to her personal

alleged debt.

      68.       And the violation of Plaintiff’s right not to have her private

information shared with third parties in connection with the collection of a debt is a

concrete injury sufficient to confer standing.

      69.       To be sure, the harm Plaintiff alleges here—disclosure of private

information of a personal, sensitive nature to third-party vendors—is precisely the

type of abusive debt collection practice that the FDCPA was designed to prevent.

See 15 U.S.C. § 1692(a) (“Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to

invasions of individual privacy.”) (emphasis added).

      70.       Additionally, by communicating with a third party in connection with

the collection of the Debt, Defendant harmed Plaintiff by invading her privacy.

      71.       That is, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by disclosing private facts about

her debt.




                                          13
Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 14 of 15 PageID 14




      WHEREFORE, Plaintiff respectfully requests relief and judgment as

follows:

           A. Determining that this action is a proper class action under Rule 23 of

              the Federal Rules of Civil Procedure;

           B. Adjudging and declaring that Defendant violated 15 U.S.C. §

              1692c(b);

           C. Awarding Plaintiff and members of the class statutory damages

              pursuant to 15 U.S.C. § 1692k;

           D. Awarding members of the class actual damages incurred, as

              applicable, pursuant to 15 U.S.C. § 1692k;

           E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b)

              with respect to Plaintiff and the class;

           F. Awarding Plaintiff and members of the class their reasonable costs

              and attorneys’ fees incurred in this action, including expert fees,

              pursuant to 15 U.S.C. § 1692k and Rule 23 of the Federal Rules of

              Civil Procedure;

           G. Awarding Plaintiff and the members of the class any pre-judgment

              and post-judgment interest as may be allowed under the law; and

           H. Awarding other and further relief as the Court may deem just and

              proper.


                                           14
Case 5:21-cv-00238-JSM-PRL Document 1 Filed 04/30/21 Page 15 of 15 PageID 15




                                JURY DEMAND

     Plaintiff is entitled to, and hereby demands, a trial by jury.


Dated: April 30, 2021                  Respectfully submitted,

                                       /s/ Jesse S. Johnson
                                       James L. Davidson
                                       Florida Bar No. 723371
                                       Jesse S. Johnson
                                       Florida Bar No. 69154
                                       Greenwald Davidson Radbil PLLC
                                       7601 N. Federal Hwy., Suite A-230
                                       Boca Raton, FL 33487
                                       Tel: (561) 826-5477
                                       jdavidson@gdrlawfirm.com
                                       jjohnson@gdrlawfirm.com

                                       Counsel for Plaintiff and the proposed class




                                         15
